Haley, J.
Dissenting. Lewis W. Moulton, the relator, at the election of September, 1911, was elected sheriff of the County of Cumberland, duly qualified as required by law, and entered upon the discharge of the duties of his office at the expiration of his former term. He thereby became the de jure sheriff of said county for the term beginning January 1, 1913, and ending December 31, 1915, and performed the duties of that office until May 8, 1913, on which day the respondent assumed the office, and.continued to perform the duties of sheriff of said county until the filing of the petition in this case.
The respondent claims the office as sheriff by virtue of the following action of the Legislature and the Governor and Council: On the second day of April, 1913, this Resolve passed both branches of the Legislature, but not by a vote of two-thirds of all members elected to each house.
“STATE OF MAINE.
“Resolved in favor of the adoption of an address to the Governor for the Removal of Lewis W. Moulton, Sheriff for the County of Cumberland.
“Resolved, That both branches of the legislature, after due notice given, according to the Constitution, will proceed to consider the adoption of an address to the Governor for the removal of Lewis W. Moulton, sheriff for the County of Cumberland, for the causes following:
“First, because the said Lewis W. Moulton, who is now holding the office of sheriff for the County of Cumberland, and who has *453held said office continuously since the first day of January, A. D 1913, wilfully or corruptly refuses or neglects to perform the duties required of him as such sheriff by section sixty-nine of chapter twenty-nine of the Revised Statutes of this State as amended by chapter forty-one of the Public Laws of nineteen hundred and five, and particularly his duties as said sheriff in enforcement of the law against the illegal sale of intoxicating liquors and the keeping of drinking houses and tippling shops.
“Resolved, The House of Representatives concurring, that these resolutions and statements of causes of removal be entered on the Journal of the Senate and a copy of the same be signed by the President of the Senate and served on said Lewis W. Moulton by such person as the President of the Senate shall appoint for that purpose, who shall make return of said service upon his personal affidavit without delay, and that the first day of April, at eleven o’clock in the forenoon, be assigned as the time when the said Lewis W. Moulton may be admitted to a hearing in his defense.”
Upon the same day notice and summons were served upon the relator, notifying him to appear before a joint convention of the members of the Seventy-sixth Legislature ±0 answer to the charges set forth in said Resolve; on April 5, 1913, the Legislature proceeded to the hearing upon the resolve, and on the ninth day of April, 1913, both branches of the Legislature concurred in passing an address to the Governor, requesting the removal of the relator from the office of sheriff of Cumberland County for the causes set forth in said resolve. On the twenty-fourth day of April, 1913, the Governor’s Council voted to advise the Governor, and consented to the removal of the relator from the office of sheriff of Cumberland County. On the twenty-eighth day of April the Governor of the State notified the relator that, in pursuance of the address of both branches of the Legislature, and with the advice of the Council, he, the relator, had been removed from the office of sheriff of Cumberland County, which removal was to take effect May 8, 1913, and on the same day Everett G. Scully, the respondent, was nominated as the successor to the relator in said Office and duly qualified as sheriff, and on said eighth day of May assumed the office of sheriff of Cumberland County and held the same until the beginning of the proceedings in this case.
*454The proceedings were claimed to be under Article IX, section 5j of the Constitution of Maine, which reads:
“Everj'- person holding any civil office in this state may be removed by impeachment, for misdemeanor in office, and every person holding any office, may be removed by the Governor, with the advice of the Council, on the address of both branches of the Legislature. But before such address shall pass either house, the causes of removal shall be stated, and entered on the journal of the house in which it originated, and a copy thereof served on the person in office, that he may be admitted to a hearing in his defence.”
First, The last paragraph of the above quoted section of the Constitution, by virtue of which the proceedings were held, provides: “But before such address shall pass either house, the causes of removal shall be stated, and entered on the journal of the house in which it originated, and a copy thereof served on the person in office, that he may be admitted to a hearing in his defence.”
Those provisions were a constitutional restraint upon the Legislature, and, unless complied with, the Legislature had no jurisdiction to pass the address relied upon by the respondent. It always has been, and always will be, in all governments of law, necessary for any court or body of men, before they can render a valid judgment against any person, to have jurisdiction of that person, for without jurisdiction the proceedings of any body is void, and the acts of any court or body of men that are contrary to the Constitution are acts beyond their jurisdiction and are void.
It does not seem necessary to decide whether the Legislature, during these proceedings, were acting judicially, or in the discharge of its legislative functions, but I do not think that Commonwealth v. Harriman, 134 Mass., 314, gives any support to the claim that the proceedings were legislative. The Constitution of Massachusetts, which was construed in that case, gives the Governor power, upon address of the Legislature, to remove judicial officers. It does not provide, as the Maine Constiution does, for entry upon the journal, notice and a copy of the charges and an opportunity to make a defense, and, as that Constitution does not provide for them, the Legislature in the address proceeding was not bound to do anything, *455except as provided for by the Constitution, and, without those or similar provisions, the proceedings would necessarily be legislative.
“The legislature are powerless in any attempt to legislate in violation of, or inconsistent with, constitutional restraints. And when,, if ever, the executive or legislative departments have exercised in any respect a power not conferred by the constitution, on a proper submission of the questions arising thereon, we have seen that the judiciary is not only permitted but compelled to sit in judgment upon such acts, and bound to pronounce them valid or otherwise. . .' .
“Nor does the conclusion by any means suppose a superiority of the judicial to the legislative power. It only supposes that the power of the people is superior to both; and when the will of the Legislature stands in opposition to that of the people, declared in the constitution, the judges ought to be governed by the latter,, rather than the former. They ought to regulate their decisions by the fundamental laws, rather than by those which are not fundamental.
“When the acts of the legislature and the executive departments-are found upon full consideration to be inconsistent with this fundamental law, and are so pronounced by that department entrusted with the power and compelled in duty to do so, these acts are simply void. The law, which operates upon all from the highest to the lowest, is made known, and all affected thereby, submit, not to the court, which announces the result of the question presented, but to> the majesty of the law which is omnipotent.” Davis case, 41 Maine, 38; Opinion of Justices, 70 Maine, 609.
The court can always inquire with reference to the question of jurisdiction, and the power to inquire as to jurisdiction necessarily implies the right to examine into the nature and character of the causes set forth, in order to see whether they are in any proper sense charges within the meaning of the Constitution.
To acquire jurisdiction is was necessary that the charges should have been entered in the journal of the house in which they originated, and a copy thereof served upon the relator, and those charges should have been specific enough to comply with the provisions of the Constitution. If they did not comply with the Constitution, the Legislature did not acquire jurisdiction, and the proceedings are void.
*456If the Legislature had passed the address without entering the charges upon the journal of the house in which they originated, the proceedings would, have been unconstitutional and void, and if the Legislature passes an address, first entering upon the journal of the house in which the proceedings originated, charges that are not in compliance with the requirements of the Constitution, the proceedings were unconstitutional and void.
Before the Legislature acquired jurisdiction, the relator was entitled to have spread upon the journal of the house in which the proceedings originated, the charges against which he was to be given an opportunity to defend himself. The charges of course need not be as specific as in criminal or civil pleadings, but should give him notice that would enable him to make his defense.
The purpose of the provisions is that the officer to be addressed may have an opportunity to make his defense to the charges that are a matter of record. The charges should be so specific that he may know what testimony to produce at the hearing. If charges are so drawn that the officer sought to be addressed cannot tell what evidence to adduce to disprove them, and the Legislature and court hold the charges sufficient, they in effect hold that the provisions of the Constitution are of no effect.
Chapter 41 of the Public Laws of 1905, reads:
“Sheriffs and their deputies and county attorneys shall diligently and faithfully inquire into all violations of law, within their respective counties, and institute proceedings in case of violations or supposed violation of law, and particularly the law against illegal sale of intoxicating liquors, and the keeping of drinking houses and tippling shops, gambling houses or places, and houses of ill fame, either by promptly entering a complaint before a magistrate and executing the warrants issued thereon, or by furnishing the county attorney promptly and without delay, with the names of alleged offenders, and of the witnesses. Any sheriff, deputy sheriff or county attorney, who shall wilfully or corruptly refuse or neglect to perform any of the duties required by this section, shall be punished by fine not exceeding one thousand dollars or by imprisonment not exceeding one year.”
• Were the charges in the Resolve so specific that the relator could intelligently make his defense? If they were not, the Legislature had no jurisdiction. No particular act, or neglect to act, is set *457forth. It is urged that the causes set forth in the Resolve are sufficiently specific to sustain an indictment, and, if they are, the constitutional restraint was complied with. An examination of the elementary rules of criminal pleading shows the position to be unsound. In Armour Packing Co. v. U. S., 153 Fed. 1, Sanborn, Circuit Judge, states the rule as follows: “Where a crime is a statutory one, the indictment must set forth with clearness and certainty every essential element of which it is composed. It must portray the facts which the pleader claims constitutes the alleged transgression so distinctly as to advise the accused of the charge which he has to meet, and to give him a fair opportunity to prepare his defense so particularly as to enable him to avail himself of a conviction or an acquittal in defense of another prosecution for the same offense, and so clearly that the court may be able to determine whether or not the facts there stated are sufficient to support a conviction.” And many cases are cited in support of the rule as above stated.
In State v. Doran, 99 Maine, 331, the court say: “In all criminal prosecutions the accused shall have a right to demand the nature and cause of the accusation. Cons. of Maine, Art. I, sec. 6. He has a right to insist that the facts alleged to constitute a crime shall be stated in the indictment against him with that reasonable degree of fullness, certainty and precision requisite to enable him to meet the exact charge against him, and to plead any judgment which may be rendered upon it in bar of a subsequent prosecution for the same offense.”
In State v. Lynch, 88 Maine, 195, the court say: “But the question is whether the accusation is set forth with sufficient particularity and certainty to inform the accused of the offense with which he is charged, and to enable the court to see, without going out of the record, what crime has been committed, if the facts alleged are true.”
An indictment against a sheriff for violation of the law of 1905, to comply with the above rules, should contain the positive aver•ment that he did wilfully and corruptly refuse and neglect to diligently and faithfully inquire into violations of the law against the illegal sale of intoxicating liquors, and the keeping of drinking houses and tippling shops, and (1) to institute proceedings against •the violators by wilfully and corruptly refusing and neglecting to *458enter complaints before a magistrate, (2) and to execute the warrants issued on said complaints, or, (3), in the language of the statute, “wilfully and corruptly refuse to furnish the county attorney, promptly and without delay, the names of the alleged offenders and of the witnesses,” and should also state the names of the offenders and the places where the crime was claimed to have been committed. The charge in the Resolve does not set forth with clearness and certainty every essential element of which the crime is composed. It does hot portray the facts which constitute the alleged crime distinctly so as to advise the accused of the charge which he is to meet, and to give him a fair opportunity to prepare his defense.
Neither do the causes set forth in the Resolve follow the language of the statute, which is permissible in some cases, but not in the offense described in the statute under discussion. In Commonwealth v. Raymond, 97 Mass., 567, cited in the opinion, the indictment alleged, in the language of the statute, that the defendant killed a calf less than four weeks old, with intent to sell the same, and the indictment was held good because all the facts necessary to constitute the crime as set forth in the statute, viz., the killing of the calf less than four weeks old and the intent were alleged. There are no facts necessary to constitute the crime created by chapter 41 of the Laws of 1905 set forth in the Resolve in question. In Commonwealth v. Barrett, 108 Mass., 302, cited in the opinion, an indictment against an inhabitant of the state, by previous appointment going out of the state, and engaging in fight, the indictment alleged all the facts that the statute prescribed to constitute the crime, and the courts say: “Where the statute sets forth with precision and certainty all the elements necessary to constitute the offense intended to be punished, an indictment or complaint is sufficient which uses the words of the statute.” The causes assigned in the Resolve in this case do not set forth with precision and certainty all the elements necessary to constitute the offense intended to be punished. It does not set forth any of the facts and does not use the words of the statute necessary in charging the offense attempted to be set forth.
And it is not sufficient, even, to use the words of the statute unless they contain a reasonably particular statement of all the essentials *459which constitute the intended offense. In State v. Lashus, 79 Maine, 541, Virgin, J., says. “But such a mode of setting out a violation of a penal or criminal statute is not necessarily sufficient. State v. A. & D. R. R. Co., 76 Maine, 411; Com. v. Pray, 13 Pick., 359. The law affords to the respondent in a criminal prosecution such a reasonably particular statement of all the essential elements which constitute the intended offense as shall apprize him of the criminal act charged; and to the end, also, that if he again be prosecuted for the same offense, he may plead the former conviction or acquittal in bar.” To the same effect is State v. Singer, 101 Maine, 299.
The crime attempted to be set forth in the Resolve is not one that consists of a series of acts that need not be particularly described, as a brawler, common scold, the keeping of a drinking house and tippling shop, or a common seller of intoxicating liquors.
In those cases the statute makes the continued act a crime. The acts themselves may be crimes, as the sale of liquor drank upon the premises would render the seller liable for a single sale, and a series of the acts would make him guilty of maintaining a drinking house and tippling shop, which is a different crime than each of the acts. The statute under discussion makes each of the prohibited acts a crime, but does not make a series of acts a different crime, or continuous acts a crime, and therefore the acts necessary to constitute the crime should be set forth. As the charges set forth in the Resolve do not set forth with precision and certainty all the elements necessary to constitute the offense, and do not set forth the alleged offense in the language of the statute, and as the offense created by the statute does not consist of a series of acts, but consists of single prohibitive acts, the charges cannot be held sufficient to sustain an indictment without disregarding the elementary rules of law enforced by the courts for centuries to protect persons accused of crime.
Could the relator tell what act, or neglect to act, he should be prepared to disprove? None are set forth in the Resolve. To defend the charges it would be necessary to prove, not only the efforts made by the sheriff and his deputies in all the cities and towns in the county, but also the complaints made by them against alleged *460•offenders in all the cities and towns in the county, and also of the lists furnished by the sheriff and his deputies of the persons claimed to have been violating the law in the county, to the county attorney together with the names of the witnesses; also to produce witnesses from all cities and towns in the county, showing how the law was enforced in those places, as to whether the sheriff or his deputies were diligent in the enforcement. Could the relator tell whether to take witnesses from the town of Brunswick, or from the town of Scarboro many miles distant, or from Harrison, or the island wards of Portland sixty miles away? How could he tell from which of the twenty-three cities and towns in the County of Cumberland to take witnesses to the Legislature? To have been prepared to disprove the charges, if they were sufficiently set forth, he would necessarily have.been obliged to have taken many witnesses from each city and town in the county, and the expense of taking a sufficient number of witnesses from each city and town in the county to Augusta, and keeping them there for a hearing, would bankrupt any sheriff in the State, and it was to protect officers from such hardships that a constitutional restraint upon the Legislature was imposed by the people.
In re Guden, Sheriff, 171 N. Y., 529, the court decided that the Governor in the hearing and removal was acting in an executive capacity and not-in a judicial capacity; but the case shows that the charges upon which the Governor acted were specific; that the respondent was charged with giving, or farming out, to a committee the appointment of his deputies. The specific act was charged and the respondent had an opportunity of disproving that charge, and that case would seem to sustain the contention of the relator that the charges should be specific.
Charges as indefinite as to acts and time and place, as charged in the Resolve, are not a compliance with the Constitution. It is not right that a constitutional restraint for the protection of persons holding office should be so construed as to deprive them of the protection intended. It being a constitutional question, this court should rule whether the charges recorded in the journal of the house by the record of the resolve in question are such charges as the Constitution provides for, and that, as the charges are not *461certain enough for the relator to be able to intelligently make his defense, they are not charges such as are required by the Constitution, and therefore the Legislature was constitutionally restrained from taking the action it did, and their proceedings in passing the address void.
Second. Part first of Article IV of the Constitution was amended by resolve approved March 20, 1907, so as,to read: “The legislative power shall be vested in two distinct branches, a house of representatives and a senate, each to have a negative on the other and both to be styled th'e Legislature of Maine, but the people reserve to themselves power to propose laws and to enact or reject the same at the polls independent of the Legislature, and also reserve power at their own option to approve or reject at the polls any act, bill, resolve or resolution passed by the joint action of both branches of the Legislature. . . . Part three of Article IV of the Constitution was amended at the same time so that part of section 16 now reads: “No act or joint resolution of the Legislature, except such orders or resolutions as pertain solely to facilitating the performance of the business of the Legislature, of either branch, or of any committee or officer thereof or appropriate money therefor, or for the payment of salaries fixed by law, shall take effect until ninety days after the recess of the Legislature passing it, unless in cases of emergency, (which with the facts constituting the emergency shall be expressed in the preamble of the act), the Legislature shall, by a vote of two-thirds of all the members elected to each house, otherwise direct,” and further provides what an emergency bill shall include.
“It is a common course of proceeding, for the house to agree to certain resolutions, either reported by a committee, or introduced by a member, as the basis of proceedings to be afterwards instituted, in the form of an address, impeachment, or bill; in which case, the practice is to refer the resolutions to a committee for the purpose of being put into proper form. Resolutions of this description are sometimes made the joint act of both branches, by being first agreed to in one branch, and then sent to the other for its concurrence.” Cushing’s Legislative Proceedings, sec. 800.
The Resolve under which the proceedings complained of were held, was, in the language of the Constitution, “a resolve” or “reso*462lution” passed by the joint action of both branches of the Legislature, and one upon which the people reserved the power, at their option, to approve or reject at the polls. The language of the Constitution is, “to approve or reject at the polls any act, bill, resolve or resolution.” It was a joint resolution that did not pertain solely to facilitating the performance of the business of the Legislature, or either branch, or any committee or officer thereof, or appropriate money therefor, or for the payment of salaries fixed by law, because it related to a hearing in which the relator was vitally interested. Nor was it an emergency bill. The Constitution provides causes for which emergency bills may be passed, and this was not one of them, and it did not express in the preamble the facts constituting an emergency, and, unless the preamble did contain such facts, then, by the Constitution, it was not an emergency bill.
The resolution was the basis of the address, and without it the provisions of the Constitution, under which the proceedings were held, were not complied with. I refer to the entering upon the journal of the charges against the relator, and of the furnishing to him a copy of the charges and the opportunity to make his defense, for, unless those things were done, the address and the attempted removal by the Governor were clearly in violation of the Constitution. The resolution would have served that purpose but for the amendment; but the amendment provides that no joint resolution (this was a joint resolution passed by both branches of the Legislature) shall take effect until ninety days after the recess of the Legislature. If the resolve did not take effect until ninety days after the recess of the Legislature, an address founded upon the resolve that had not taken effect could not be passed, or, if it could be passed, it could not take effect until the resolve upon which it was based took effect.
After the resolve had passed both branches of the Legislature, it was then for the people to exercise their option of approving or rejecting at the polls the action of the Legislature, within ninety days after the recess of the Legislature. That constitutional right was ignored, before the adjournment of the Legislature, by the passing of the address which was based upon the resolve, and before the ninety days reserved by the Constitution for the people to *463exercise their option of deciding at the polls whether they would approve or reject the resolution as passed, by the Governor, with the advice of the Council, attempting to remove the relator from the office to which he had been elected by the people. As the resolve had not taken effect at that time, and as all of the proceedings upon which the address was based were proceedings upon that resolution, the action of the Governor and Council in giving effect to the resolution before the expiration of the time in which the people had the right to exercise their option of whether they would approve or reject at the polls, was contrary to the Constitution.
We must not forget that a Constitution is the measure of the rights delegated by the people to their governmental agents, and not of the rights of the people. The question for the court to determine upon this branch of the case is, whether the joint resolve, which was the first step in the address proceedings, was such a resolve as is within the scope or contemplation of the referendum; but it should be remembered that the Constitution is the will of the people, that the amendment to the Constitution is the latest expression of the will of the people, and that in amending the Constitution it is not necessary to express a repeal of parts inconsistent with the amendment, all parts inconsistent are repealed by the amendment, as said by the court in State v. Langsworthy, 55 Oregon, 303, in considering the initiative and referendum provision of their Constitution, although upon a different subject matter, “it must be kept in mind that the addition of this amendment to our organic laws necessarily carried with it all powers essential to make its provisions effective, and any part of the Constitution previously in force, so far as in conflict or inconsistent therewith, was by its adoption necessarily repealed,” and the argument that sections of the Constitution were not repealed by amendment, should have no weight, if the sections referred to are inconsistent with the amendment.
It is of more importance to the people that they, have the right, at their option, to reject at the polls a resolve or resolution that removes from office a person elected by them to office, than it is to have the right, at their option, to approve or reject at the polls other resolves or resolutions; but whether of more importance or not, the Constitution is the organic law, and not only individuals, but every department of the government is bound by it and must respect it. *464The Constitution is the peoples’ protection, not only against the will of the majority, but also against acts of the legislative, executive and judicial departments of the government, and by the Constitution they reserve for ninety days after the recess of the Legislature the option of deciding whether they will exercise at the polls their right to approve or reject resolves and resolutions passed by both branches of the Legislature, and that no such resolve or resolution shall take effect until ninety days after the recess of the Legislature. The resolve relied upon in this case was passed by both branches of the Legislature and affects the rights of the relator; by the clear and unambiguous language of the Constitution it could not take effect until ninety days after the recess of the Legislature, and, as the Legislature adjourned on April 12th, it could not take effect until July 12th, 1913, and the attempted removal of the relator by virtue of the resolve was May 8th, and must therefore be held void.
It is said that the people did not intend, by the constitutional amendment, to reserve the power to accept or reject at the polls all joint resolves and resolutions, but that there should be read into the amendment, after the words “no act or joint resolution of the legislature” the words “having the force of law,” and as the resolve under discussion did not have the force of law, and did not require the signature of the Governor, but was only the basis of the address proceedings, the people had no right to pass upon it at the polls, and to hold otherwise would practically repeal the power of address.
If the words of the amendment are given the meaning that they plainly and clearly express, the Legislature can pass an address against a public officer, if two-thirds of the members elected to each house so vote, and it may be wise that a bare majority of each house should not have the power to remove from office one elected by the people, unless the people have the power to accept or reject their act at the polls, while if the power can only be exercised by two-thirds of the members elected to each house, as provided by the amendment, there is less danger that the will of the people will be ignored, and to give the amendment the meaning conveyed by, the language used would not destroy the power of address, but would make its use conform to the will of the people and prevent its being used against their wishes.
The Constitution says no act or joint resolution, excepting certain enumerated ones, shall take effect for ninety days, and the resolve *465in question is not one of the enumerated ones. The English language, if it means anything when it says “no act or joint resolution of the legislature,” includes the resolution which was the basis of the address proceedings. By what process of reasoning can any one read into the sentence “no act or joint resolution of the legislature” the words “having the force of law”? The language is as plain as it can be. It needs no construction to ascertain its meaning, and the rule of law is that it is only when words are obscure or doubtful that we have any discretionary power in giving them a construction, or to take into consideration the consequences, that the intention cannot be ascertained, by adding to or detracting from the meaning conveyed by the plain, unambiguous language used; and if the words used convey a definite meaning which involve no absurdity or contradiction between parts of the same writing, that the meaning upon the face of the instrument is the one alone which we are at liberty to say was intended to be conveyed. There is no need of the construction of plain words, whose meaning is understood by all. If the words “having the force of law” are read into the amendment, they render useless the words “except such orders or resolutions as pertain solely to facilitate the performance of the business of the Legislature, of either branch, or of any committee or officer thereof.”
The effect of reading the words into the amendment of the Constitution is to add an exception not enumerated .in the amendment, and where the statute or Constitution enumerates the things upon which it is to operate or forbids certain things, is to be construed as excluding from its effect all those not expressly mentioned.
The following, from a few of the many, cases that are too numerous to cite, conclusively demonstrate that we have no right to construe the language of the amendment so that the people will have no right to accept or reject the joint resolution as a basis for address proceedings, unless it pass both houses by a two-thirds vote of the members elected:
“The general rule is perfectly well settled that, where a statute is of doubtful meaning and susceptible upon its face of two constructions, the court may look into prior and contemporaneous acts, the reasons which induced the act in question, the mischiefs intended to be remedied, the extraneous circumstances and the purpose intended to be accomplished by it, to determine its proper construction. But *466where the act is clear upon its face, and when standing alone it is fairly susceptible of but one construction, that construction must be given it. Heydon’s case, 3 Coke, 76; United States v. Freeman, 3 How., 566; Smythe v. Fiske, 23 Wall., 374; Platt v. U. P. R. R. Co., 99 U. S., 48; Thornly v. United States, 113 U. S., 310; Viterbo v. Friendlander, 120 U. S., 707; Lake County v. Rollins, 130 U. S., 662; United States v. Goldenberg, 168 U. S., 95. This rule has been repeatedly applied in the construction of the revised statutes.” Hamilton v. Rathborne, 175 U. S., 414.
As stated by Endlich on Interpretations of Statutes, in his chapter treating of constitutions: “And, where a provision general in its language, is followed by a proviso, the rule applicable to such cases occurring in statutes has been applied to constitutions, viz.: that the provision is to be strictly construed, as taking no case out of the provisions that do not fairly fall within the terms of the proviso, the latter being understood as carving out of the provisions only specified exceptions, within the words as well as within the reason of the former.” Sec. 526.
“The natural import of words is that which their utterance promptly and uniformly suggests to the mind, — that which common use has affixed to them.” Hughes v. May, 3 Mich., 605.
“To get at the thought or meaning expressed in a statute, a contract, or a constitution, the first resort, in all cases, is to the natural significance of the words, in the order of grammatical arrangement in which the framers of the instrument have placed them. * * * The object of construction applied to the constitution is to give effect to the intent of the framers, and the people in adopting it. This intent is to be found in the instrument itself.” Hawkins v. Carroll Co. Commissioners, 50 Miss., 735, quoting Newell v. Phillips, 7 N. Y., 97.
“It is not allowable to interpret what has no need of interpretation, and when the words have a definite and precise meaning, to go elsewhere in search of conjecture in order to restrict or extend the meaning.” Breadstown v. Virginia, 76 Ill., 34.
Chief Justice Marshall, in Gibbons v. Ogden, 22 U. S., 188, says: “The framers of the constitution and the people who adopted it, must be understood to have employed words in their natural sense, and to have intended what they said.”
*467“We are to suppose that the authors of such an instrument had a thorough knowledge of the force and extent of the words they employed.” Henshaw v. Foster, 9 Pick., 317.
“What the court is to do, therefore, is to declare the law as written, leaving it to the people themselves to make such changes as new circumstances may require.” Cooley on Constitutional Limitations, secs. 54-55.
In Coffin v. Rich, 45 Maine, 511, the court say: “It is only when the words of a statute are obscure, or doubtful, that we have any discretionary power in giving them a construction, or can take into consideration the consequences of any particular interpretation,” and then quotes 4th Bacon’s Abridgment, 652; “If the meaning of statutes is doubtful, the consequences are to be considered in the construction of them; but if the meaning be plain, no consequences are to be regarded, for that would be assuming legislative authority.”
Clark v. Railroad, 81 Maine, 477: “If the language of a statute be clear and plain, courts have no authority, in consideration of the consequences resulting from it, to give it a construction different from its natural and obvious meaning.”
“Whenever the situation of the party was such as, in the opinion of the legislature, to furnish a motive for excepting him from the operation of law, and the legislature has made the exception, it would be going far for this court to add to those exceptions.” Chief Justice Marshall in McIver v. Regan, 2 Wheat, 29.
“Why not assume that the framers of the constitution, and the people who voted it into existence, meant exactly what it says ? At the first glance, its reading produces no impression of doubt as to the meaning. It seems all sufficiently plain; and in such case there is a well settled rule which we must observe. The object of construction, applied to a constitution, is to give effect to the intent of its framers, and of the people in adopting it. This intent is to be found in the instrument itself; and when the text of a constitutional provision is not ambiguous the courts in giving construction thereto, are not at liberty to search for its meaning beyond the instrument.
“To get at the thought or meaining expressed in a statute, a contract, or a constitution, the first resort, in all cases, is to the *468natural signification of the words, in the order of grammatical arrangement in which the framers of the instrument have placed them. . .
“There is even stronger reason for adhering to this rule- in the case of a constitution than in that of a statute, since the latter is passed by a deliberative body of small numbers, a large proportion of whose members are more or less conversant with the niceties of construction and discrimination, and fuller opportunity exists for attention and revision of such a character, while constitutions, although framed by conventions, are yet created by the votes of the entire body of electors in a state, the most of whom are little disposed, even if they were able, to engage in such refinements. The simplest and most obvious interpretation of a constitution, if in itself sensible, is the most likely to be that meant by the people in its adoption.
“Such considerations give weight to that line of remark of which People v. Purdy, 2 Hill, 35, affords an example. There, Bronson, J., commenting upon the danger of departing from the import and meaning of the language used to express the intent, and hunting after probable meanings not clearly embraced in that language, says: ‘In this way . . . the constitution is made to mean one thing by one man and something else by another, until in the end it is in danger of being rendered a mere dead letter, and that, too where the language is so plain and explicit that it is impossible to mean more than one thing, unless we lose sight of the instrument itself and roam at large in the fields of speculation.’
“Words are the common signs that mankind make use of to declare their intention to one another; and when the words of a man express his meaning plainly, distinctly and perfectly, we have no occasion to have recourse to any other means of interpretation.” Board of County Commissioners v. Rollins, U. S. Supreme Court, 130, 662.
“We live under a government of laws, reaching as well to the legislative as to other branches of government; and if we wish to uphold and perpetuate free institutions, we must maintain a vigilent watch against all encroachments of power, whether arising from mistake or design, and from whatever source they may proceed. *469The constitution is explicit in its terms, in the particular class of cases upon which the legislature may act.” . . .
“Written constitutions of government will soon come to be regarded as of little value, if their injunctions may be thus slightly overlooked; and the experiment of setting a boundary to power, will prove a failure. We are not at liberty to presume that the framers of the constitution, or the people who adopted it, did not understand the force of language.” People v. Prouty, 2 Hills, 36.
The above has been quoted in many opinions.
In this connection it is well to ponder the oft-quoted words of Chief Justice Bronson in Oakley v. Aspinwall, 3 N. Y., 368, where he said:
“It is highly probable that inconveniences will result from following the constitution as it is written. . . . It is not for us, but for those who made the instrument, to supply its defects. If the legislature or the courts may take that office upon themselves; or if under color of construction, or upon any other specious grounds, they may depart from that which is plainly declared, the people may well despair of ever being able to set a boundary to the powers of the government. Written constitutions will be worse than useless. Believing, as I do, that the success of free institutions depends on a rigid adherence to the fundamental law, I have never yielded to considerations of expediency in expounding it. There is always some plausible reason for the latitudinarian constructions which are resorted to for the purpose of acquiring power — some evil to be avoided, or some good to be attained by pushing the powers of the government beyond their legitimate boundary. It is by yielding to such influences that constitutions are gradually undermined, and finally overthrown. My rule has ever been to follow the fundamental law as it is written, regardless of consequences. If the law does not work well, the people can amend it; and inconveniences can be borne long enough to await that process. But if the Legislature or the courts undertake to cure defects by forced and unnatural constructions, they inflict a wound upon the Constitution which nothing can heal. One step taken by the Legislature or the judiciary in enlarging the powers of the government opens the door for another, which will be sure to follow, and so the process goes on, *470until all respect for the fundamental law is lost, and the powers of the government are just what those in authority please to call them.”
In Pelletier v. O’Connell, 111 Maine, (88 Atlantic Reporter, 55), the rule is stated: “It is equally true that that intention can.not be ascertained by adding to or detracting from the meaning conveyed by the plain unambiguous language used,” . . . citing from Davis v. Randall, 97 Maine, 36. “When clear and unequivocal language is used which admits of only one meaning, it is not permissible to interpret what has no need of interpretation.” This language was approved in the Opinion of the Justices, 108 Maine, 548, in the following language: “It has accordingly been distinctly stated from early times down to the present day, that ‘judges are not to mould the language of statutes in order to meet an alleged inconvenience or an alleged equity, . . . and are not to alter plain words though the legislature may not have contemplated the consequences of using them.’ ” And also quotes from Endlich on the Interpretation of Statutes, sec. 4: “When indeed the language is not only plain, but admits of but one meaning, the task of interpretation can hardly be said to arise. Such language best declares, without more, the intention of the law giver and is decisive of it. The legislature must be intended to mean what it has plainly expressed, and consequently there is no room for construction. It is therefore only to the construction of statutes whose terms give rise to ambiguity, or 'whose grammatical construction is doubtful, that courts can exercise the power of controlling the language in order to give effect to what they supposed to have been the real intention of the law makers. Where the words of the statute are plainly expressive of an intent, rendered dubious by context, the interpretation must conform to and carry out that intent. . Where, by the use of clear and unequivocal language capable of only one meaning, anything is indicated by the legislature, it must be enforced, even though that be absurd or mischievous. If the words go beyond what was probably the intention the effect must nevertheless be given to them.”
The fact that the Legislature of 1911 passed an address, and that it was acted upon by the Governor precisely as in this case, cannot be considered as of any weight in the construction of the amend*471ment by the court, because the Legislature may suspend laws by virtue of the Constitution, but it cannot suspend the Constitution, nor can it authorize any department of the government to suspend it. “We are bound to take judicial notice of the doings of the executive departments of the government and, when called upon by proper authorities, to pass upon their validity.” Opinion of the Justices, 70 Maine, 609.
“Where its terms are plain, clear and determinate, they require no interpretation, and it should therefore be admitted, if at all, with great caution, and only from necessity either to escape some absurd consequence or to guard against some fatal evil. Contemporary construction is properly resorted to, to illustrate and confirm a context, to explain a doubtful phrase, to expound an obscure clause. ... It can never abrogate the text; it can never narrow down its true limitations; it can never enlarge its natural boundaries. First Story Cons., secs. 405-407. Acquiesence for no length of time can legalize a clear usurpation of power where the people have plainly expressed their will in the Constitution, and appointed judicial tribunals to enforce it. A power is frequently yielded to merely because it is claimed, and it may be exercised for a long period in violation of constitutional prohibition without the mischief which the Constitution was designed to guard against appearing, or without any one being sufficiently interested in the subject to raise the question; but these circumstances cannot be allowed to sanction a clear infraction of the Constitution. We think we allow a contemporary and practical construction its full legitimate force when- we suffer it, where it is clear and uniform, to solve in its own favor the doubts which arise on reading the instrument to be construed. Cooley’s Cons. Limitations, 84, 85.
“An examination of the cases in the Supreme Court of the United States will disclose the fact that long usage, contemporaneous construction, and practical interpretation have been resorted to in construing statutes and constitutional provisions only to ascertain the meaning of technical terms, or to confirm a construction deduced from the language of the instrument, or to explain a doubtful phrase or expound an obscure expression. Calder v. Bull, 3 Dall, 368; United States v. Wilson, 32 U. S., 150; Martin v. Hunter, 14 U. S., 304; Cohens v. Virginia, 6 Wheat., 264; United *472States v. Dickson, 40 U. S., 141; Pigg v. Pennsylvania, 41 U. S., 539; Cooley v. Philadelphia, 53 U. S., 299; Hahn v. United States, 107 U. S., 402; Burrows Co. v. Sarony, 111 U. S., 53; Brown v. United States, 113 U. S., 568; McPherson v. Blacker, 146 U. S., 1.” State of New Jersey, by Morris, v. Wightson, 22 L. R. Ann., 548.
The rule of law that where clear and unambiguous language is used in a statute, that admits of only one meaning, that that meaning must be accepted by the court as the meaning intended, was clearly established in Heydon’s Case, 3 Coke, 76, cited in 175 U. S., 409, and the doctrine that the court cannot allow an exception not expressed in the statute containing the exception, subject to the qualification to obviate a construction which would be unjust, oppressive and unreasonable, was established beyond all controversy in the case of Stowell v. Lord Zunch, Plowd., 350, decided in the year 1569, in which suit there was involved the title to eighty messauges and twenty-two hundred and eighty acres of land, was argued in the Exchequer Chamber before all the Justices of England, presided over by Chief Baron Saunders. So important was the case that at the consultation several of the justices occupied a whole day in stating their views and reasons.
There is an unbroken line of decisions following the rule laid down in those two cases. Only a few of them are cited above, but they have been followed in all common law courts, and unless some valid reason can be given for a change, neither the legislative, executive nor judicial departments of the government should disregard those rules of law enforced by the courts for more than three centuries, to defeat the will of the people plainly expressed in the Constitution, (for the alleged reason, that they did not mean what they plainly expressed); by reading into the Constitution words that changed the meaning as therein expressed and thereby take from the people power they reserved to themselves.
The plain and obvious language of the Constitution, as amended, sustains the position of the relator. The amendments is as plain as the English language can make it. To hold the address proceedings valid, we must disregard the rules of law for the construction of statutes and constitutions that have been followed by courts, without exception, for centuries, and disregard the warning so clearly set forth in the authorities' above cited. In view of the *473clearness of statement and force of reasoning contained in the eminent authorities cited, this court may well hesitate to enter a field so speculative and dangerous.
The constitutional question is clearly before the court, and as the Constitution prohibits address proceedings in the manner they were passed by the Legislature and acted upon by the Governor and Council, it is the duty of the court to declare them void and the relator entitled to judgment of ouster.